53 F.3d 337NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Vardan BRUNSUZYAN, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 93-70501.
United States Court of Appeals, Ninth Circuit.
Submitted April 19, 1995.*Decided April 27, 1995.

Before:  BROWNING, SNEED, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Vardan Brunsuzyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals' ("BIA") summary dismissal of his appeal of the decision of the immigration judge finding him statutorily ineligible for a waiver of inadmissibility under section 212(c) of the Immigration and Nationality Act, 8 U.S.C. Sec. 1182(c).  The BIA's dismissal was based on Brunsuzyan's failure to state adequately the basis of his appeal on BIA Notice of Appeal Form EOIR 26.  This case is remanded for further consideration in light of this court's recent decision in Padilla-Agustin v. Immigration and Naturalization Service, 21 F.3d 970 (9th Cir.1994), which held that the BIA Notice of Appeal Form EOIR 26 may result in violations of the due process rights of aliens.


3
PETITION FOR REVIEW GRANTED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3